Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on October 12, 2018. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show 
every feature of the invention specified in the claims.  Therefore, the "at least one switch device,” “at least one storage device,” “at least one processing device,” and “buffer layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Objections
Claim 28 is objected to because of the following informality: 
“to.” should be “.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-48 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In Claim 25-31, 33, 37-38, 40-41, 43, and 46-48, several elements lack antecedent basis and are listed below.
Dependent claims 26-45 and 47-48 inherit the deficiencies of independent claims 
25 and 46, and are therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claim 25 recites the limitations 
“the magnetic field”
“the electrical terminals”
“the first layer”
“the second layer”
“the reference plane”
“the plane”  
There is insufficient antecedent basis for these limitations in the claim.



Claim 26 recites the limitations 
“the first layer”
“the second layer”
There is insufficient antecedent basis for these limitations in the claim.
Claim 27 recites the limitations 
“the metal electrodes”
“the second layer”
There is insufficient antecedent basis for these limitations in the claim.
Claim 28 recites the limitations 
“the plane”
“the third layer”
“the second layer”
There is insufficient antecedent basis for these limitations in the claim.
Claim 29 recites the limitations 
“the metal electrodes”
“the third layer”
“the second layer”
There is insufficient antecedent basis for these limitations in the claim.
Claim 30 recites the limitations 
“the piezoelectric material”
“the group”
There is insufficient antecedent basis for these limitations in the claim.

Claim 31 recites the limitations 
“the magnetostrictive material”
“the group”
There is insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitation “the converter.”  There is insufficient antecedent 
basis for this limitation in the claim.
Claim 37 recites the limitation “the electrical signal.”  There is insufficient 
antecedent basis for this limitation in the claim.
Claims 38 and 40-41 recites the limitation “the electrical terminals.”  There is 
insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitations 
“the reference plane”
“the converter”
There is insufficient antecedent basis for these limitations in the claim.
Claim 46 recites the limitations 
“the second layer”
“the first layer”
“the electrodes of at least one layer of piezoelectric material”
There is insufficient antecedent basis for these limitations in the claim.




Claim 47 recites the limitations 
“the first layer”
“the second layer”
“the third layer”
There is insufficient antecedent basis for these limitations in the claim.
Claim 48 recites the limitations 
“the first layer”
“the second layer”
“the third layer”
There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 27-33, 38-41, and 43-47 are rejected under AIA  35 U.S.C. 
102(a)(1) as being anticipated by Viala et al. (U.S. Publication No. 2016/0276959; hereinafter “Viala”).
Regarding claim 25, Viala discloses a magneto-electric converter capable of converting a variation in the magnetic field into an electrical potential difference ([0062]) between two electrical terminals (Figs. 1/3-4, 22/24), the magneto-electric converter (Figs. 1/3-4, 20) comprising: a backing layer (Figs. 1/3-4, 14) comprising the two electrical terminals (Figs. 1/3-4, 22/24); a stack 52/54/56/58/60) arranged on the backing layer (Figs. 1/3-4, 14), the stack of layers (Figs. 1/3-4, 52/54/56/58/60) including a first layer of magnetostrictive material (Figs. 1/3-4, 52; [0071]) defining the reference plane ([0071]) and a second layer of piezoelectric material (Figs. 1/3-4, 58; [0078]) having a first polarization axis (Figs. 1/3-4; [0078]; [0098]) in the plane (Figs. 1/3-4; [0078]; [0098]) defined by the second layer (Figs. 1/3-4, 58; [0078]), parallel to the reference plane ([0071]), the second layer (Figs. 1/3-4, 58; [0078]) comprising electrodes (Figs. 1/3-4, 56/60); and electrical connection (Figs. 1/3-4, electrical connection means for connecting 22 and 24 and 52, 54, and 56 respectively) means for connecting the electrodes (Figs. 1/3-4, 56/60) to the electrical terminals (Figs. 1/3-4, 22/24).  
Regarding claim 27, Viala discloses the magneto-electric converter of claim 25, wherein the metal electrodes (Figs. 1/3-4, 56/60) of the second layer (Figs. 1/3-4, 58; [0078]) comprise interdigitated electrodes ([0134]) present on at least one of two opposing faces ([0134]) of the second layer (Figs. 1/3-4, 58; [0078]) or on a side edge of the second layer (Figs. 1/3-4, 58; [0078]).  
Regarding claim 28, Viala discloses the magneto-electric converter of claim 25, wherein the stack of layers (Figs. 1/3-4, 52/54/56/58/60) comprises a third layer (Figs. 1/3-4, 54; [0085]) of a piezoelectric material ([0085]) having a second polarization axis ([0085] - “mode d31”) in the plane ([0085]) defined ([0085]) by the third layer (Figs. 1/3-4, 54; [0085]), wherein the first layer (Figs. 1/3-4, 52; [0071]) is arranged between (Figs. 1/3-4) the second layer (Figs. 1/3-4, 58; [0078]) and the third layer (Figs. 1/3-4, 54; [0085]), and the “mode d31”) is aligned with the first polarization axis ([0134] - “mode d33”) or is within 15° to a line perpendicular ([0085] “parallel”) to the first polarization axis ([0134] - “mode d33”) to.  
Regarding claim 29, Viala discloses the magneto-electric converter of claim 28, wherein the metal electrodes (Figs. 1/3-4, 56/60) of the third layer (Figs. 1/3-4, 54; [0085]) are interdigitated electrodes ([0134]) present on at least one of two opposing faces ([0134]) of the second layer (Figs. 1/3-4, 58; [0078]).  
Regarding claim 30, Viala discloses the magneto-electric converter of claim 25, wherein the piezoelectric material ([0086]) comprises a material selected from the group consisting of PZT ([0086]), PMN-PT ([0086]), PVDF ([0086]), BaTiO3 and AlN.  
Regarding claim 31, Viala discloses the magneto-electric converter of claim 25, wherein the magnetostrictive material comprises a material selected from the group consisting of crystalline or sintered Terfenol-D ([0071]; [0074]), Galfenol, Terbium Iron, Iron-Cobalt ([0071]; [0074]), Iron-Nickel and amorphous FeSiB ([0071]; [0074]).  
Regarding claim 32, Viala discloses the magneto-electric converter of claim 25, wherein the stack of layers (Figs. 1/3-4, 52/54/56/58/60) and the backing layer (Figs. 1/3-4, 14) are circular in shape (Fig. 4).  
Regarding claim 33, Viala discloses the magneto-electric converter of claim 32, wherein the converter (Figs. 1/3-4, 20) has a diameter less than 3 cm ([0133]; [0137]), and wherein a ratio (Figs. 1/3-4) of the diameter ([0133]; 20) is more than 3 (Figs. 1/3-4).  
Regarding claim 38, Viala discloses the magneto-electric converter of claim 25, wherein the electrical connection means (Figs. 1/3-4, electrical connection means for connecting 22 and 24 and 52, 54, and 56 respectively) for connecting (Fig. 1) the electrodes (Figs. 1/3-4, 56/60) to the electrical terminals (Figs. 1/3-4, 22/24) comprise at least two strips of conductive material (Figs. 1/3-4, 22/24) arranged (Figs. 1/3-4) on a side edge (Figs. 1/3-4, side edge of 52/54/56/58/60) of the stack of layers (Figs. 1/3-4, 52/54/56/58/60) and on a side edge (Figs. 1/3-4, side edge of 14) of the backing layer (Figs. 1/3-4, 14).  
Regarding claim 39, Viala discloses the magneto-electric converter of claim 38, wherein the side edge (Figs. 1/3-4, side edge of 52) of the first layer (Figs. 1/3-4, 52; [0071]) is separated Figs. 1/3-4) from the strips of conductive material (Figs. 1/3-4, 22/24) by a layer of insulating material ([0131]).  
Regarding claim 40, Viala discloses the magneto-electric converter of claim 25, wherein the electrical connection means (Figs. 1/3-4, electrical connection means for connecting 22 and 24 and 52, 54, and 56 respectively) for connecting (Fig. 1) the electrodes (Figs. 1/3-4, 56/60) to the electrical terminals (Figs. 1/3-4, 22/24) comprise at least two wire bondings (Figs. 1/3-4, 22/24).  
Regarding claim 41, Viala discloses the magneto-electric converter of claim 25, wherein the electrical connection means (Figs. 1/3-4, electrical connection means for connecting 22 and 24 and 52, 54, and 56 respectively) for connecting the electrodes (Figs. 1/3-4, 56/60) to the electrical terminals (Figs. 1/3-4, 22/24) comprise at least two conductive (Figs. 1/3-4, 22/24) through vias (Figs. 1/3-4, 22/24) in the stack of layers (Figs. 1/3-4, 52/54/56/58/60).  
Regarding claim 43, Viala discloses an electricity generator (Fig. 1; Figs. 1/3-4), comprising: a magneto-electric converter (Figs. 1/3-4, 20) according to claim 25; a magnetic field source (Figs. 1/3-4, 8; [0056]; [0062]) for generating a magnetic field ([0056]; [0062]) in the reference plane ([0071]); wherein the magnetic field source (Figs. 1/3-4, 8; [0056]; [0062]) and the converter (Figs. 1/3-4, 20) can rotate ([0056]; [0062]) in relation ([0056]; [0062]) to each other ([0056]; [0062]) so as to vary ([0056]; [0062]) an orientation ([0056]; [0062]) of the magnetic field ([0056]; [0062]) in the reference plane ([0071]).  
Regarding claim 44, Viala discloses the electricity generator of claim 43, wherein the magnetic field source (Figs. 1/3-4, 8; [0056]; [0062]) defines a housing (Figs. 1/3-4, 12; [0059]) in which the magnetic field ([0056]; [0062]) prevails ([0059]), the magneto-electric converter (Figs. 1/3-4, 20) being located (Fig. 1) in the housing (Figs. 1/3-4, 12; [0059]).  
Regarding claim 45, Viala discloses the electricity generator of claim 43, wherein the magnetic field source (Figs. 1/3-4, 8; [0056]; [0062]) comprises a Halbach cylinder (Figs. 1/3-4, 8; [0056]; [0062]).  
Regarding claim 46, Viala discloses a method of manufacturing a magneto-electric converter (Figs. 1/3-4, 20), comprising: providing a first layer of 52; [0071]); providing a second layer (Figs. 1/3-4, 58; [0078]) of a piezoelectric material ([0078]) having a first polarization axis ([0134] - “mode d33”) in a plane ([0134]) defined ([0134] by the second layer (Figs. 1/3-4, 58; [0078]) and comprising electrodes (Figs. 1/3-4, 56/60); assembling (Figs. 1/3-4) the first layer (Figs. 1/3-4, 52; [0071]) with the second layer (Figs. 1/3-4, 58; [0078]) to form a stack of layers (Figs. 1/3-4, 52/54/56/58/60); assembling (Figs. 1/3-4) the stack of layers (Figs. 1/3-4, 52/54/56/58/60) with a backing layer (Figs. 1/3-4, 14) and connecting (Figs. 1/3-4) the electrodes (Figs. 1/3-4, 56/60) of at least one layer (Figs. 1/3-4, 54/58) of piezoelectric material ([0076]; [0078]) to two electrical terminals (Figs. 1/3-4, 22/24).  
Regarding claim 47, Viala discloses the method of claim 46, further comprising providing a third layer (Figs. 1/3-4, 54; [0085]) of a piezoelectric material ([0076]) having a second polarization axis ([0085] - “mode d31”) in a plane ([0085]) defined ([0085]) by the third layer (Figs. 1/3-4, 54; [0085]) and comprising electrodes (Figs. 1/3-4, 56/60), the first layer (Figs. 1/3-4, 52; [0071]) being disposed (Figs. 1/3-4) between the second layer (Figs. 1/3-4, 58; [0078]) and the third layer (Figs. 1/3-4, 54; [0085]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 26 and 48 are rejected under 35 U.S.C. 103 as being unpatentable 
over Viala in view of Face et al. (U.S. Publication No. 2010/0308664; hereinafter “Face”).
Regarding claim 26, Viala teaches the magneto-electric converter of claim 25, wherein the stack of layers (Figs. 1/3-4, 52/54/56/58/60) comprises the first layer (Figs. 1/3-4, 52; [0071]) and the second layer (Figs. 1/3-4, 58; [0078]).  Viala does not teach an adhesive layer between layers.
Face, however, does teach an adhesive layer (Fig. 2a, 66/66a) between layers (Fig. 2a, 64-65/65a/67-68).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Viala to include the features of Face because it would provide pre-stress functionality thereby reducing asymmetrical stress biases.
Regarding claim 48, Viala teaches the method of claim 46, further comprising at least one of the first layer (Figs. 1/3-4, 52; [0071]), the second layer (Figs. 1/3-4, 58; [0078]), and the backing layer (Figs. 1/3-4, 14) before (Figs. 1/3-4) at least one of assembling (Figs. 1/3-4) the first layer (Figs. 1/3-4, 52; [0071]) with the second layer and assembling (Figs. 1/3-4) the stack of layers (Figs. 1/3-4, 52/54/56/58/60) with a backing layer (Figs. 1/3-4, 14) comprises (Fig. 1).  Viala does not teach depositing adhesive.
Face, however, does teach depositing adhesive (Fig. 2a, 66/66a).

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over 
Viala in view of Shikata (U.S. Publication No. 2011/0181149; hereinafter “Shikata”).
Regarding claim 34, Viala teaches the magneto-electric converter of claim 25, wherein the backing layer (Figs. 1/3-4, 14).  Viala does not teach a printed circuit.  
Shikata, however, does teach a printed circuit (Figs. 7/8, 120).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Viala to include the features of Shikata because it would suppress excess vibration thereby reducing the acoustic effects.
Regarding claim 35, Viala as modified teaches the magneto-electric converter of claim 34.  Viala does not teach the printed circuit includes at least one switch device for collecting charges generated on the electrodes.  
Shikata, however, does teach the printed circuit (Figs. 7/8, 120) includes at least one switch device (Figs. 7/8, 117; [0061]) for collecting charges ([0062]) generated on the electrodes (Figs. 7/8, 116; [0062] – “…the number of signal paths from the rear surface electrodes 116 of the ultrasound vibrators 114 is
117 batches the 3072 signal paths into 16 blocks, reducing them to 192 paths.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Viala to include the features of Shikata because it would suppress excess vibration thereby reducing the acoustic effects.
 Regarding claim 36, Viala as modified teaches the magneto-electric converter of claim 34.  Viala does not teach the printed circuit includes at least one storage device for storing the charges generated on the electrodes.  
Shikata, however, does teach the printed circuit (Figs. 7/8, 120) includes at least one storage device (Figs. 7/8, memory in 117; [0064]) for storing the charges ([0062]) generated on the electrodes (Figs. 7/8, 116; [0062] – “…the number of signal paths from the rear surface electrodes 116 of the ultrasound vibrators 114 is 3072. The electronic circuit 117 batches the 3072 signal paths into 16 blocks, reducing them to 192 paths.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Viala to include the features of Shikata because it would suppress excess vibration thereby reducing the acoustic effects.
Regarding claim 37, Viala as modified teaches the magneto-electric converter of claim 34.  Viala does not teach the printed circuit includes at 
Shikata, however, does teach the printed circuit (Figs. 7/8, 120) includes at least one processing device (Figs. 7/8, memory in 117; [0064]) for processing the electrical signal ([0062]) induced by the charges ([0062]) generated on the electrodes (Figs. 7/8, 116; [0062] – “…the number of signal paths from the rear surface electrodes 116 of the ultrasound vibrators 114 is 3072. The electronic circuit 117 batches the 3072 signal paths into 16 blocks, reducing them to 192 paths.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Viala to include the features of Shikata because it would suppress excess vibration thereby reducing the acoustic effects.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Viala 
in view of Kami et al. (U.S. Patent No. 5,176,140; hereinafter “Kami”).
Regarding claim 42, Viala discloses the magneto-electric converter of claim 25.  Viala does not teach a buffer layer having sound-absorbing properties, the buffer layer disposed between the stack of layers and the backing layer.  
Kami, however, does teach a buffer layer (Fig. 47, packing material in 211; [Column 23, lines 3-11]) having sound-absorbing properties ([Column 23, lines 3-11]), the buffer layer (Fig. 47, packing material in 211; [Column 23, lines 3-11]) disposed between (Fig. 47) the stack of layers (Fig. 47, 212-213/215) and the backing layer (Fig. 47, 211).


Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837